Exhibit 10.2
 
 
 
AMENDMENT NO. 3 TO CREDIT AGREEMENT
 
This AMENDMENT NO. 3 TO CREDIT AGREEMENT dated as of August 28, 2009 (this
“Amendment”) is among GRANITE CONSTRUCTION INCORPORATED, a Delaware corporation
(the “Borrower”), each of the Guarantors listed on the signature pages hereto
(the “Guarantors”), BANK OF AMERICA, N.A., in its capacity as administrative
agent under the Credit Agreement described below (in such capacity, the
“Administrative Agent”), and each of the Lenders signatory hereto.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into a Credit Agreement dated as of June 24, 2005 (as amended by Amendment No. 1
to Credit Agreement dated as of June 23, 2006 and Amendment No. 2 to Credit
Agreement dated as of December 7, 2007, the “Credit Agreement”; capitalized
terms used in this Amendment not otherwise defined herein have the respective
meanings given thereto in the Credit Agreement), pursuant to which the Lenders
have made available to the Borrower a revolving credit facility, including a
letter of credit subfacility and a swing line subfacility;
 
WHEREAS, each of the Guarantors has entered into a Guaranty pursuant to which it
has guaranteed the payment and performance of the obligations of the Borrower
under the Credit Agreement and the other Loan Documents; and
 
WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
it desires to amend certain provisions of the Credit Agreement as set forth
below and the Administrative Agent and the Lenders signatory hereto are willing
to effect such amendment on the terms and conditions contained in this
Amendment;
 
NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:
 
1. Amendment to Credit Agreement.  Subject to the terms and conditions set forth
herein, Section 7.02(g) of the Credit Agreement is hereby amended by deleting
“$75,000,000” and inserting “$100,000,000” in lieu thereof.
 
2. Effectiveness; Conditions Precedent.  The effectiveness of this Amendment and
the amendments to the Credit Agreement herein provided are subject to the
satisfaction of the following conditions precedent (the first date on which all
such conditions have been satisfied shall be referred to as the “Third Amendment
Effective Date”):
 
(a) the Administrative Agent shall have received each of the following documents
or instruments in form and substance reasonably acceptable to the Administrative
Agent:
 
(i) one or more counterparts of this Amendment, duly executed by Borrower, each
of the Guarantors, the Administrative Agent, and Lenders constituting Required
Lenders; and
 
/9740615.3
 
 

--------------------------------------------------------------------------------

 
(ii) such other documents, certifications, undertakings, further assurances and
other matters as the Administrative Agent shall reasonably request;
 
(b) the Borrower shall have paid to each Lender that signs this Amendment on or
before the Third Amendment Effective Date a fee in an amount equal to 0.125%
times such Lender’s Commitment which fee shall be fully earned and due on the
Third Amendment Effective Date and shall be nonrefundable; and
 
(c) all other fees and expenses payable to the Administrative Agent (including
the fees and expenses of counsel to the Administrative Agent) estimated to date
shall have been paid in full (without prejudice to final settling of accounts
for such fees and expenses).
 
3. Consent of the Guarantors.  Each Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Guaranty to which such Guarantor is a party (including without
limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Amendment and
the amendments contemplated hereby) and the enforceability of such Guaranty
against such Guarantor in accordance with its terms.
 
4. Representations and Warranties.  In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:
 
(a) The representations and warranties made by each Loan Party in Article V of
the Credit Agreement and in each of the other Loan Documents to which such Loan
Party is a party are true and correct on and as of the date hereof, except to
the extent that such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct as of such earlier
date;
 
(b) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01(a) of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;
 
(c) The Persons appearing as Guarantors on the signature pages to this Amendment
constitute all Persons who are required to be Guarantors pursuant to the terms
of the Credit Agreement and the other Loan Documents, including without
limitation all Persons who became Subsidiaries or were otherwise required to
become Guarantors after the Closing Date, and each of such Persons has become
and remains a party to a Guaranty as a Guarantor;
 
(d) This Amendment has been duly authorized, executed and delivered by the
Borrower and Guarantors party hereto and constitutes a legal, valid and binding
obligation of such parties, except as may be limited by general principles of
equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and
 
/9740615.3
 
2

--------------------------------------------------------------------------------

 
(e) No Default or Event of Default has occurred and is continuing.
 
5. Entire Agreement.  This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter.  No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty.  Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof.  None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section10.01 of the
Credit Agreement.
 
6. Full Force and Effect.  Except as hereby specifically amended, modified or
supplemented, the Credit Agreement and all other Loan Documents are hereby
confirmed and ratified in all respects and shall be and remain in full force and
effect according to their respective terms.
 
7. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or electronic format (including .pdf) shall be effective
as delivery of a manually executed counterpart of this Amendment.
 
8. Governing Law.  This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of California, and shall be
further subject to the provisions of Sections 10.15 and 10.16 of the Credit
Agreement.
 
9. Enforceability.  Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
 
10. References.  All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.
 
11. Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each of the Guarantors
and Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.07 of the Credit Agreement.
 


[Signature pages follow.]
 
/9740615.3
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.


BORROWER:


GRANITE CONSTRUCTION INCORPORATED




By:      /s/ LeAnne M.
Stewart                                                                                         
LeAnne M. Stewart
Sr. Vice President and Chief Financial Officer




By:    /s/ Jigisha
Desai                                                                                         
Jigisha Desai
Vice President, Treasurer, & Assistant Financial Officer
 
Amendment No. 3 to Credit Agreement
Granite Construction Incorporated
Signature Pages
/9740615
 
 

--------------------------------------------------------------------------------

 
GUARANTORS:


GRANITE CONSTRUCTION COMPANY




By:      /s/ LeAnne M.
Stewart                                                                                         
LeAnne M. Stewart
Sr. Vice President and Chief Financial Officer




By:    /s/ Jigisha
Desai                                                                                         
Jigisha Desai
Vice President, Treasurer, & Assistant Financial Officer






GRANITE LAND COMPANY

 
By:      /s/ LeAnne M.
Stewart                                                                                         
LeAnne M. Stewart
Sr. Vice President and Chief Financial Officer




By:    /s/ Jigisha
Desai                                                                                         
Jigisha Desai
Vice President, Treasurer, & Assistant Financial Officer




INTERMOUNTAIN SLURRY SEAL, INC.




By:      /s/ Ananya
Mukherjee                                                                                         
Ananya Mukherjee
Vice President & Treasurer




By:    /s/ Ronald L.
Gatto                                                                                         
Ronald L. Gatto
Vice President, Controller & Secretary
 
Amendment No. 3 to Credit Agreement
Granite Construction Incorporated
Signature Pages
/9740615
 
 

--------------------------------------------------------------------------------

 
POZZOLAN PRODUCTS COMPANY (P.P.C.)




By:      /s/ Ananya
Mukherjee                                                                                         
Ananya Mukherjee
Vice President & Treasurer




By:    /s/ Ronald L.
Gatto                                                                                         
Ronald L. Gatto
Vice President, Controller & Secretary






GILC INCORPORATED




By:      /s/ LeAnne M.
Stewart                                                                                         
LeAnne M. Stewart
Sr. Vice President and Chief Financial Officer




By:    /s/ Jigisha
Desai                                                                                         
Jigisha Desai
Vice President, Treasurer, & Assistant Financial Officer






 
GRANITE CONSTRUCTION NORTHEAST, INC.





By:      /s/ LeAnne M.
Stewart                                                                                         
LeAnne M. Stewart
Sr. Vice President and Chief Financial Officer




By:    /s/ Jigisha
Desai                                                                                         
Jigisha Desai
Vice President, Treasurer, & Assistant Financial Officer




Amendment No. 3 to Credit Agreement
Granite Construction Incorporated
Signature Pages
/9740615
 
 

--------------------------------------------------------------------------------

 
 
 
GRANITE NORTHWEST, INC.





By:      /s/ Ananya
Mukherjee                                                                                         
Ananya Mukherjee
Vice President & Treasurer




By:    /s/ Ronald L.
Gatto                                                                                         
Ronald L. Gatto
Vice President, Controller & Secretary
 
Amendment No. 3 to Credit Agreement
Granite Construction Incorporated
Signature Pages
/9740615
 
 

--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as Administrative Agent




By:                 /s/ Bridgett J.
Manduk                                                                         
Name:                Bridgett J.
Manduk                                                                         
Title:                Assistant Vice
President                                                                         




Amendment No. 3 to Credit Agreement
Granite Construction Incorporated
Signature Pages
/9740615
 
 

--------------------------------------------------------------------------------

 


LENDERS:


BANK OF AMERICA, N.A.




By:                 /s/ Matthew
Griesbach                                                                         
Name:                Matthew
Griesbach                                                                         
Title:                Vice
President                                                                         
 
Amendment No. 3 to Credit Agreement
Granite Construction Incorporated
Signature Pages
/9740615
 
 

--------------------------------------------------------------------------------

 
BNP PARIBAS




By:                 /s/ Jamie
Dillon                                                                         
Name:                Jamie
Dillon                                                                         
Title:                Managing
Director                                                                         




By:                 /s/
J.A.M.                                                                         
Name:                Joseph
Mack                                                                         
Title:               Vice
President                                                                         
 
Amendment No. 3 to Credit Agreement
Granite Construction Incorporated
Signature Pages
/9740615
 
 

--------------------------------------------------------------------------------

 
HARRIS N.A.




By:                 /s/ Scott W.
Morris                                                                         
Name:                Scott W.
Morris                                                                         
Title:                Vice
President                                                                         
 
Amendment No. 3 to Credit Agreement
Granite Construction Incorporated
Signature Pages
/9740615
 
 

--------------------------------------------------------------------------------

 
UNION BANK OF CALIFORNIA, N.A.




By:                 /s/ Kevin
Sullivan                                                                         
Name:                Kevin
Sullivan                                                                         
Title:                SVP                                                                         
 
Amendment No. 3 to Credit Agreement
Granite Construction Incorporated
Signature Pages
/9740615
 
 

--------------------------------------------------------------------------------

 
U.S. BANK, N.A.




By:                 /s/ Eugene
Seip                                                                         
Name:                Eugene
Seip                                                                         
Title:                Vice
President                                                                         
 
Amendment No. 3 to Credit Agreement
Granite Construction Incorporated
Signature Pages
/9740615
 
 

--------------------------------------------------------------------------------

 
COMERICA BANK




By:                 /s/ Elise M.
Moore                                                                         
Name:                Elise M. Moore
Title:              Vice President
 
Amendment No. 3 to Credit Agreement
Granite Construction Incorporated
Signature Pages
/9740615
 
 

--------------------------------------------------------------------------------

 